Citation Nr: 0917792	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-00 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984, 
from November 1990 to June 1991, and from October 1991 to 
December 1991.  She also had a period of active duty for 
training (ADT) in August 1991.  The Veteran died in May 2006.  
The appellant is her surviving child.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision rendered by 
the White River Junction, Vermont, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
appellant's claim for entitlement to service connection for 
the Veteran's cause of death.

In July 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.

The appellant testified during a videoconference hearing 
before the undersigned Veterans Law Judge in January 2009; a 
transcript of that hearing is of record.

In January 2009, the appellant submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  In a January 2009 statement, the 
appellant's representative submitted a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court) is applicable to this appeal.  Information concerning 
the VCAA was provided to the appellant by correspondence 
dated in July 2006.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In this case, a review of the VCAA notice letter 
dated in July 2006 shows the RO failed to provide the 
appellant a statement of the conditions for which the veteran 
was service-connected at the time of her death as well as an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

Evidence dated in October 2000 and March 2004 indicates the 
Veteran was awarded entitlement to Social Security 
Administration (SSA) disability benefits.  The Court has held 
that where there is notice the veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal.
When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

In addition, certain chronic diseases, including scleroderma 
and amyotrophic lateral sclerosis (ALS), may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Effective September 23, 2008, VA amended its adjudication 
regulations in 38 CFR Part 3 to establish a presumption of 
service connection for ALS for any veteran who develops the 
disease at any time after separation from service.  This 
amendment is necessary to implement a decision by the 
Secretary to establish such a presumption based primarily on 
a November 2006 report by the National Academy of Sciences 
Institute of Medicine (IOM) on the association between active 
service and ALS.  See 73 Fed. Reg. 54691 (September 23, 
2008).  The provisions of this interim final rule apply to 
all applications that are pending before VA, the Court, or 
the Federal Circuit on the effective date noted above. 

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  Under 38 U.S.C.A. § 
1117(a)(1), compensation is warranted for a Persian Gulf 
veteran who exhibits objective indications of a "qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent during the presumptive period prescribed by the 
Secretary.  The Board notes that the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established is 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)(i) (2008).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include the following: 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The appellant contends that the Veteran had ongoing medical 
problems ever since returning from Desert Storm that 
eventually led to her death. 

The Veteran served in the Southwest Asia Theater of 
Operations during her period of active service from November 
1990 to June 1991.  Service treatment notes are negative for 
any complaints, findings, or diagnoses of scleroderma, 
sclerosis, or ALS.  
In an August 1995 VA general medical examination report, the 
Veteran complained of loss of memory, headaches, joint pain, 
fatigue, and sinus condition due to service in the Persian 
Gulf.  The examiner diagnosed fatigue of unknown etiology, 
perhaps a component of depression, and noted there was no 
evidence of any organic problems at that time. 

In a May 1996 VA examination addendum, the Veteran was noted 
to have depressed mood, poor concentration, poor appetite, 
some hopeless feelings, and poor sleep.  The Veteran's 
symptoms were noted to begin shortly after her return from 
Desert Storm service and appeared to be related to stressors 
of that operation. 

VA treatment notes dated in May and August 1997 detail 
treatment for right leg radicular symptoms and localized 
sensory deficit.  Additional VA treatment records dated in 
February 2001, November 2001, and March 2003 contained a 
problem list that included chronic episodic dizziness and 
chronic fatigue since Persian Gulf. 

The Veteran was admitted from a private hospital to a VA 
Medical Center in November 2003.  An unenhanced CT scan of 
the brain revealed a medium-sized infarct in the LMCA (left 
middle cerebral artery) territory.  A CVA work-up was 
initiated, and Doppler studies revealed minimal stenosis in 
the common, internal, and external carotid arteries.  A 
December 2003 VA hospital discharge summary detailed that a 
repeated head CT showed no evidence of hemorrhage and no new 
areas of infarction. 

A January 2004 VA hospital discharge summary listed a 
diagnosis of transient ischemic attack versus anxiety.  The 
examiner indicated that the Veteran had been admitted after 
experiencing new neurological symptoms after a MRI.  A 
January 2004 VA consult note detailed that the Veteran had 
been admitted for intercranial hemorrhage.  An additional 
January 2004 VA hospital discharge summary listed a diagnosis 
of left hemispheric transient ischemic attack.  A computed 
tomography of the head revealed extensive old infarct in the 
left temporal parietal region and question of a small lacunar 
infarct in the right centrum semiovale with no interval 
change apparent from the last CT examination.  A January 2004 
VA administrative note noted that MRI revealed possible 
gyroform petechial hemorrhage in the CVA area.  

In an April 2004 statement, a VA physician indicated that the 
Veteran had a blood clotting disorder which has caused a 
stroke in the distribution of the left middle cerebral 
artery, a smaller stroke in the distribution of the left 
middle cerebral artery, and a smaller stroke in the right 
side of the brain.  The Veteran also suffered a transient 
ischemic attack in January 2004.  She further noted that the 
Veteran's service-connected knee injuries and current 
cerebrovascular disease both affect her gait and balance. 

A March 2005 VA neurology progress note showed complaints of 
tingling, swelling, and discoloration of bilateral feet.  The 
examiner found evidence of vascular insufficiency in the 
lower extremities with discoloration, poor pulses, edema, and 
pain.  He indicated that the insufficiency could be arterial 
or/and venous.  The peripheral neuropathy was noted to be 
probably secondary to that process, a compartment disorder 
affecting the nerves in the region.  

An April 2005 treatment record from Springfield Hospital 
showed that the Veteran appeared to be suffering from an 
advanced peripheral neuropathy.  It was further noted that an 
all inclusive diagnosis was unclear although the physician 
indicated the spinal fluid should be checked for elevated 
protein, which might be seen in the setting of chronic 
inflammatory demyelinating polyneuropathy (CIDP).  Another 
possibility was noted as a subacute poisoning with arsenic as 
a consideration.  

An August 2005 VA hospital discharge summary listed primary 
diagnoses of progressive polyneuropathy of as yet unknown 
etiology and subacute bilateral subdural hemotomas.  A nerve 
conduction velocity and electromyography (NCV/EMG) study 
dated in May 2005 from Dartmouth-Hitchcock Medical Center 
revealed findings consistent with a severe generalized 
polyneuropathy.  An additional August 2005 VA hospital 
discharge summary listed primary diagnoses of CIDP and 
subacute bilateral subdural hemotomas.  

An October 2005 VA hospital discharge summary listed 
diagnoses of pneumonia and diarrhea.  A January 2006 VA 
hospital discharge summary showed a primary diagnosis of 
failure to thrive and secondary diagnoses of bilateral 
pneumonia, reactive thrombocytosis, controlled pain, and 
treated thrush.  

The Veteran's past medical history was noted to be remarkable 
for multiple strokes, hypercoagulable state, PTSD, and 
recently diagnosed CIDP.  The Veteran was noted to present 
with rapid weight loss and failure to thrive at home.  During 
a neurology consult, it was indicated that the diagnosis for 
CIDP was not based on very concrete evidence and that the 
diagnosis was still unsure.  EMG and nerve biopsy studies 
were noted to show neuropathy, though it did not seem 
specifically demyelinative or appear to be very severe.  Upon 
further thought, the examiner indicated that the Veteran was 
anorexic and that the other problems, including some degree 
of neuropathy, stemmed from lack of adequate nutrition. 

In a January 2006 VA medical student note, the Veteran's 
daughter provided a history that indicated the Veteran's diet 
should provide adequate calories.  However, there was 
evidence of malnutrition supported by drastic weight loss and 
hypoalbuminemia.  It was noted that the differential 
diagnosis for unexpected weight loss was broad, with multiple 
factors playing a role, including neurologic degeneration 
dysphagia playing a role.  CIDP and ALS were noted to be 
associated with weight loss. 

In additional VA treatment notes dated in January 2006, a VA 
physician noted that the Veteran was recently diagnosed with 
CIDP.  However, he indicated that given the fact that she was 
a Desert Storm veteran and had progressive strength decline 
with recent acceleration and questionable corticobulbar 
signs, he must also consider the diagnosis of ALS versus 
residual deficits from strokes. 

A May 2006 VA hospital discharge summary showed a primary 
diagnosis of ANA negative scleroderma disease with right 
heart failure in setting of severe pulmonary hypertension and 
secondary diagnoses of anasarca, pulmonary effusions, bleed 
of unknown etiology, hypercoagulable state, cachexia, and 
PTST.  Thereafter, the Veteran was transferred to a private 
hospital for further assessment in May 2006.

In a May 2006 inpatient admission note from the Veteran's 
final hospitalization at Dartmouth-Hitchcock Medical Center, 
the examining physician assessed that the Veteran had 
multiple serious medical problems, not the least of which 
being severe pulmonary hypertension likely related to 
underlying connective tissue disease which is leading to 
right heart failure and fairly marked peripheral edema.  A 
May 2006 final discharge summary note from that facility 
reflected a primary diagnosis of pulmonary hypertension.  
Secondary diagnoses were listed as:  1) persistent 
respiratory failure, 2) bilateral pleural effusions s/p 
bilateral thoracentesis 5/15, 3) anasarca, 4) renal 
insufficiency, 5) possible limited systemic sclerosis/CREST 
syndrome, 6) hospital-acquired pneumonia, 7) dysphagia and 
bowel dysmotility, s/p PEG tube placement, with severe 
malnutrition, 8) pericardial effusion, 9) questionable 
colitis, 10) depression, 11) severe chronic PTSD, and 12) 
hypercoagulable state.  

The Veteran died in May 2006.  A certified abstract of the 
Veteran's death certificate listed the immediate cause of her 
death as pulmonary hypertension and limited systemic 
sclerosis; malnutrition was noted as an other significant 
condition.  At the time of her death, the Veteran was 
service-connected for PTSD, rated as 100 percent disabling; 
left knee chondromalacia, rated as 30 percent disabling; 
right knee chondromalacia, rated as 20 percent disabling; and 
right wrist cyst with chronic strain, rated as 10 percent 
disabling.  A March 2005 rating decision also granted aid and 
attendance, effective from December 1999.
In the January 2009 hearing transcript, the appellant 
indicated that she believed the Veteran's cause of death was 
ultimately from ALS.  The appellant further reported that the 
Veteran was never really tested for ALS by VA. 

In light of the cumulative record discussed above, the Board 
has determined that a medical opinion is needed to determine 
the etiology of the Veteran's cause of death and whether it 
was incurred in or aggravated by active service.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes a statement of 
the conditions for which the Veteran was 
service-connected at the time of her 
death as well as an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected, in 
accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  The AMC/RO should request that the 
appellant provide a certified copy of the 
Veteran's complete death certificate (not 
the Certified Abstract of the Certificate 
of Death already included in the claims 
file).  If an autopsy was performed, the 
AMC/RO should also obtain authorization 
to request any autopsy report.

3.  Thereafter, the Veteran's claims file 
should be reviewed by a panel consisting 
of a VA neurologist and a physician 
specializing a cerebrovascular accidents 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) the Veteran's 
cause of death, pulmonary hypertension 
and limited systemic sclerosis, was 
incurred in or aggravated by active 
service.  A complete rationale for all 
opinions expressed, should be set forth 
in the medical opinion.  

The physicians should also comment on the 
January 2006 VA treatment note, included 
in the record, wherein a VA physician 
discussed consideration of a diagnosis of 
ALS versus residual deficits from strokes 
and highlighted the fact that the Veteran 
was in Desert Storm.  The physicians 
should offer an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran had ALS 
and whether it was a principal or 
contributory cause of her death in May 
2006.  The Veteran's claims folder must 
be made available to the physicians 
issuing the opinion for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the physicians.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

